DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious an actuator comprising a piezoelectric element as claimed, the second point-of-effort portion is located between the first fulcrum portion and the first point-of-load portion, the second fulcrum portion is located between the second point-of-effort portion and the second point-of-load portion, a distance between the second fulcrum portion and the second point-of-load portion is configured longer than a distance between the second fulcrum portion and the second point-of-effort portion, and the second point-of-load portion of the second lever portion … moves the stem toward the piezoelectric element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0248833 is considered the closest prior art and discloses a casing (10, 16A, 19), a stem (15), a displacement amplification mechanism including a first lever portion (31) with a first point-of-effort portion (31E), a first fulcrum portion (31D), and a first point-of-load portion (abutting 33C), an intermediate member (33) between the first lever portion and a second lever portion, the second lever portion having a second point-of-effort portion (34E), a second fulcrum portion (34D) and a second point-of-load portion (abutting 15E).  
US 2020/0248833 does not disclose the limitations outlined above in the examiner’s statement of reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753